Citation Nr: 1112838	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Chicago, Illinois, VA Regional Office (RO).  

This case has previously come before the Board.  In November 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In November 2010, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

There is competent evidence tending to establish that rhinitis is related to service.


CONCLUSION OF LAW

Rhinitis was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for rhinitis.  Having considered the evidence, a finding in favor of service connection is supportable.  

The Board notes that there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of the each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Initially, while a history of hay fever was noted at service entrance in September 1968, no relevant disorder is noted at service entrance and there is no clear and unmistakable evidence showing that rhinitis existed prior to service entrance.  Thus, the Board finds that the Veteran is entitled to the presumption of soundness at service entrance.  38 C.F.R. § 3.304(b).

In addition, while complaints are not documented in the service treatment records, the Veteran has reported that he had relevant symptoms during service and the February 1971 separation examination report notes a history of hay fever.  Further, VA treatment records reflect treatment for nasal symptoms/allergies since the 1980s.  

In addition, the record reflects a current diagnosis of vasomotor rhinitis and while the VHA opinion distinguishes vasomotor rhinitis from allergic rhinitis, with vasomotor rhinitis noted to be perennial, affecting the turbinate, and allergic rhinitis, seasonal, manifested by hyperreactivity to exposure to normally harmless allergens, it is noted that vasomotor rhinitis and allergic rhinitis share many similar symptoms.  The opinion notes vasomotor rhinitis is difficult to diagnose and that the Veteran may very well have allergic rhinitis developed while in service.  

In addition, while the December 2009 VA examination report notes that an opinion in regard to the etiology of vasomotor rhinitis would be resorting to speculation, and thus, it is less than likely that vasomotor rhinitis is related to service, noting a lapse in time between service and the initial post-service treatment in the 1990s, VA treatment records, to include records dated in 1986 and 1987, reflect relevant treatment.  Regardless, there are relevant in-service findings, a current diagnosis, and competent evidence tending to establish an onset of rhinitis during service.  Resolving all doubt in the Veteran's favor, the Board finds service connection is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for rhinitis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


